Detinue for six slaves, which was decided upon the following case agreed: Elizabeth Rogers, then the wife of the plaintiff, upon (294) her libel in the court of equity, obtained in 1837 a divorce from bed and board; and it was decreed further that she should have alimony and a separate maintenance of the estate of her said husband; and the court doth allot as her alimony and separate maintenance one-third of the rent of a certain tract of land and mill conveyed to the defendant by, etc., and the negroes Esther, Willie, and Mary; and for the purpose of securing the payment and enjoyment of the said alimony, the court doth further decree that the defendant deliver to the said Elizabeth the said negroes within five days"; and the decree then provided for receivers to lease the land and mill, and directed them to pay one-third of the rent annually to the wife and the residue to the husband. The wife received annually, during her life, the sum of $60 for her share of the rents. The negroes were delivered according to the decree; and being a woman and her two small children, they were, taken together, unprofitable to Mrs. Rogers, and she sold them to the defendant on 13 August, 1838, for $1,000, then paid to her. The other negroes sued for are the issue of Esther, born since the defendant's purchase. Elizabeth Rogers died in May, 1845, and after the defendant refused to give up the negroes, the plaintiff brought this suit. It was agreed that if the court should be of opinion the plaintiff was entitled to the negroes, there should be judgment for him for certain sums as the value of the several slaves and damages, and if he was not so entitled, then there was to be judgment for the defendant.
The court gave judgment for the plaintiff, and the defendant appealed.
The question is whether, when slaves, or other specific part of the husband's estate, are assigned to a wife for alimony, she has the absolute property in them. For the defendant it was contended that she had, by force of section 3 of the divorce act, Rev. Stat., ch. 39. That authorizes the court to allow her such alimony as her husband's circumstances will admit, not exceeding one-third of the annual income or profits of his estate or occupation, or to assign to her separate use such part of the real and personal estate of the husband as the court shall think fit, not exceeding one-third part thereof, as the justice of the case may require, which shall continue until a reconciliation shall take place between the parties." It was argued that as the profits of specific (297) property are uncertain, and especially land in this State and an *Page 217 
increasing family of slaves, under the management of a woman, the Legislature must be supposed to have intended for her a greater benefit than the labor merely of the slaves and the products of the land during her life. This was insisted on the more as being supported by the terms in the act, "to her separate use," that being a phrase well known in the law, and to be received in the sense in which it would be if contained in a will or deed. And it was thence concluded that the wife had the property in the slaves, or, at least, the jus disponendi. But the Court cannot place that construction on the act. We think the wife had no estate in the slaves, but that the personal enjoyment of them only was secured to her during her life, at most, and subject to cease upon a reconciliation, or be defeated by the order of the court.
The act gives alimony. Now, "alimony" in its legal sense may be defined to be that proportion of the husband's estate which is judicially allowed and allotted to a wife for her subsistence and livelihood during the period of their separation. Poynter Marriage and Divorce, 246; Shelford on Mar. and Div., 586. In its nature, then, it is a provision for a wife separated from her husband, and it cannot continue after reconciliation or the death of either party. There is no occasion for it after the death of the husband, for she then becomes entitled to dower and a distributive share, though divorced a mensa et thoro, unless, indeed, she should lose dower by leaving her husband and living in adultery. Co. Lit., 32, 33. Moreover, the decree for alimony vests in the wife no absolute right to the allowance, whether it consist of money or specific things; for, besides that it ceases upon reconciliation, it may be changed from time to time, and reduced or enlarged, in the discretion of the court. Otway v. Otway, 2 Phill., 109; Foulkes v. Foulkes, 3 Hagg., Ec. 329. The phrase "separate use" was not, as we think very clearly, used in the technical sense imputed to it, but it means   (298) merely the personal use or separate enjoyment of the wife while living away from her husband and, in that sense, having the separate use of the property. If it had been intended that, as to the property assigned for alimony, the wife should substantially be a feme sole, the intention would have been declared in language as clear and explicit as that in sections 11 and 12, touching her own acquisitions. Those sections expressly give the divorced wife the power of holding the acquisitions of her own industry, and donations to her, against her husband and his creditors, and of disposing of them; and upon her death without having disposed of them, they are transmissible as though she were unmarried. There is a marked distinction, therefore, in the manner in which the act speaks concerning the wife's rights in property made by her labor, or bestowed on her by friends, and in that the law assigns as alimony out of her husband's estate. The former is her property to all *Page 218 
intents and purposes — to be enjoyed, sold, or given, as if she were sole. The latter is a provision for her livelihood while she is the man's wife and lives apart from him. This is the construction from the legal signification of the term "alimony" by itself, and especially when contrasted with the precise provisions respecting her rights over her own property. But other parts of the act prove the correctness of this construction. Section 10, for example, treats "alimony" and "separate maintenance" as synonymous, and shows the sense in which "separate use" in section 3 is to be taken. The provision, too, that her separate use shall continue until reconciliation is absolutely inconsistent with a power of sale in the wife; for, either the sale would prevent the revesting of the property in the husband upon a reconciliation, which would defeat the policy of the Legislature, and, indeed, directly contradict the act, or the wife would have the power of defeating her sale by returning to her husband, which the Legislature could never intend. (299) Besides, the second section goes a little beyond the third, as to the period for which the alimony shall continue, by saying that it shall be "as long as the justice of the case may require," thus fully preserving the idea of alimony as defined by the common law, that it may be varied as may seem meet to the judge from the change of circumstances, and thence showing that the wife cannot have the power of disposition of specific things. No doubt, the court is not restricted to a provision out of the income, though that is the usual mode of making it. A sum in numero may be decreed to be paid annually, and the husband's estate may, under section 10, be sold to make it. The circumstances, therefore, that the specific property may not yield adequate profits cannot be taken into consideration in interpreting the act, as it is in the discretion of the judge to assign property or a pecuniary allowance. There is another consideration arising out of the statute of distribution, which is strongly opposed to the argument for the defendants. Upon the intestacy of a husband, or the wife's dissent from his will, she is entitled to dower of one-third of his land and to a child's part of his clear personal property. Now, the court can, without regard to the number of children, assign the third of the real and personal estate as alimony, and might in some instances be the more inclined to assign a full third to her when the children are numerous, that she might keep house and provide nurture for the children, whom the father neglected duly to maintain. This is all very well, if alimony determines with the death of either party. But if an absolute property inures to the wife in the things assigned for alimony, her share of the estate, instead of being a child's part, might be thus made four or five times as much, and thus defeat the statute of distributions, which, likewise, could never have been intended. *Page 219 
The true principle, therefore, is that as the separate enjoyment   (300) of the specific things is given as alimony, in lieu of money, it can indure only as long as an allowance in money would. There is no more reason for holding that the wife's right to the negroes was absolute than that one-third of the rent of the real estate should be paid to her in perpetuo. Her right is, by its nature and the terms of the statute, limited to the period of separation of the husband and wife, and it terminates by the death of either.
PER CURIAM.                                                Affirmed.
Cited: Taylor v. Taylor, 93 N.C. 421; Owens v. Phelps, 95 N.C. 285.